Citation Nr: 0003666	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Timeliness of filing a request for waiver of recovery of an 
overpayment of improved death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active service from January 1944 to September 1946, and who 
died in March 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Debt Management Center in St. Paul, 
Minnesota, that found that the appellant had not submitted 
her request for waiver of recovery of an overpayment in the 
calculated amount of $11,028 within 180 days of notification 
of the overpayment.  


FINDINGS OF FACT

1.  The appellant received a letter dated February 11, 1995, 
notifying her of her overpayment and her right to request 
waiver of the overpayment within 180 days.

2.  The appellant's request for waiver was not received until 
May 1998, more than 180 days after notification.


CONCLUSION OF LAW

A timely request for waiver of recovery of improved death 
pension benefits was not filed by the appellant.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.963(b), 3.1(q) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By official letter, apparently dated in January 1995, the 
appellant was notified that her improved death pension 
benefits had been terminated because of a change in her 
income.  The letter informed her that the adjustment had 
resulted in an overpayment of benefits and she would be 
notified shortly of the exact amount of the overpayment.  In 
August 1995, the appellant submitted a statement requesting 
reopening of her claim for death pension benefits.  In that 
statement, she indicated that with regard to her monthly 
payment to VA, she was requesting that any appropriate amount 
be withheld.  In a September 1995 statement, she indicated 
that above all she desired to continue her monthly payment to 
VA. 

A Debt Management Center referral document to the Committee 
on Waivers and Compromises, dated in June 1998, reflects that 
by official letter, dated February 11, 1995, the appellant 
was informed of the amount of the overpayment.  In the 
decision on waiver of indebtedness, dated in July 1998, it 
was noted that the February 11, 1995 letter had also notified 
the appellant that she had the right to request waiver of the 
overpayment within 180 days.  The Debt Management Center 
CAROLS letter screen was noted as the source of the notice 
confirmation.  In her notice of disagreement, received in 
July 1998, the appellant indicated that she had not requested 
waiver within 180 days from the date of notification of her 
indebtedness because she had wanted to pay back the debt she 
owed to VA.

A request for waiver of an indebtedness will only be 
considered if it is made within 180 days following the date 
of notification of indebtedness that is issued on or after 
April 1, 1983.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  
Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).  In 
the absence of "clear evidence to the contrary," regularity 
of official 

acts, including the mailing of a letter by VA, is presumed.  
Gold v. Brown, 7 Vet. App. 315, 319 (1995), citing United 
States Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1996).  

The appellant has indicated that the reason she did not 
request waiver within 180 days of the notification of the 
indebtedness was because she wanted to repay VA and there is 
no clear evidence that the February 11, 1995, letter, with 
notice of her right to request waiver of the overpayment of 
indebtedness, was not properly  mailed to the appellant's 
most recent address of record.

The concept of "well grounded" applies to the character of 
the evidence presented by a claimant.  Since in this case 
there is no dispute as to the evidence (specifically, the 
appellant's receipt of the February 11, 1995, notice, and her 
failure to file a request for waiver until 1998), but only as 
to the law and its meaning, the concept of "well grounded" is 
not found to be applicable.  Rather, it is found that the 
appellant has failed to state a claim on which relief can be 
granted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is uncontroverted that the February 11, 1995, notice of 
overpayment with the appellant's right to request waiver 
within 180 days was properly sent to the appellant.  It is 
uncontroverted that the appellant did not file a request for 
waiver of recovery of the overpayment until 1998.  Although 
the Board has taken into account the appellant's statements 
that her initial desire was to repay VA, explaining why she 
did not file a request for waiver within 180 days following 
the notification, and her current financial situation and 
needs, there is no authority in the law which would permit VA 
to grant the appellant's request that VA accept her untimely 
request for waiver, and the appellant has failed to state a 
claim upon which relief can be granted.  Sabonis.


ORDER

As the appellant's request for waiver of recovery of 
overpayment of improved death pension benefits was not timely 
filed, the appeal is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

